Detailed Action1
America Invents Act Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Rejections under 35 USC 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious2 before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s Admitted Prior Art (“AAPA”) in view of USPGPub No. 2009/0208691 (“Whitworth”) and USPGPub No. 2017/0274485 (“Queant”).
Claim 1 recites a method of supporting a toe link comprising: … the toe link aperture of a hub and the aperture of a tie rod end. AAPA teaches that it is known for a hub to comprise a toe link aperture configured to connect to a toe link via a toe link bolt (para. [0003] of AAPA, wherein all references to AAPA refer to the originally filed specification). Wherein one of skill in the art will appreciate that a toe links comprise a tie rod. 
AAPA further teaches that it is known for the toe link aperture to become out of round by contact with the bolt thereby creating a loose fit (para. [0003]). However, AAPA fails to explicitly teach boring the toe link aperture of a hub; inserting an inner spacer into the toe bored link aperture from an inner side of the hub; inserting an outer spacer into the bored toe link aperture from an outer side of the hub; inserting a bolt through an aperture of a tie rod end and through an aperture of the outer spacer and an aperture of the inner spacer; and securing the bolt with a nut, wherein the nut is disposed apart from the hub. However, this would have been obvious in view of Whitworth.
Whitworth is directed to a method of repairing damaged fastener holes that have become out of round during use (fig. 1, paras. [0001]-[0004]). Whitworth teaches that the deformed hole can be drilled over with a larger hole 505 (fig. 5, para. [0046]). Then, inner and outer spacers 307 & 401 are inserted into the hole from opposite ends to form an aperture 311 having a diameter sized appropriately for the fastener to be used (figs. 5 & 6, paras. [0047]-[0050]). The inner and outer spacers 307 & 401 comprise flanges 309 & 405 that extend above surfaces 313 & 407 of the component (figs. 5 & 6, paras. [0045] & [0047]-[0049]). Whitworth further teaches that the component and the flanges can be covered with a cover ply 703a & 703b (fig. 7, para. [0051]).
In this case, AAPA teaches that bolt holes can be damaged and deformed during use. Whitworth teaches a method of repairing fastener holes of components that have become damaged or deformed by forming a larger hole over the original hole, and inserting inner and outer spacers from opposite sides of the hole that together delimit an aperture sized for a 
Given the above modification, AAPA in view of Whitworth teaches boring the toe link aperture of a hub; inserting an inner spacer into the bored toe link aperture from an inner side of the hub; inserting an outer spacer into the bored toe link aperture from an outer side of the hub; wherein a diameter of one of the spacers is the same as the diameter of the bored toe link aperture of the hub and a diameter of the other spacer is the same as the original toe link aperture. In addition, since AAPA teaches a bolt is inserted in the aperture, after the aperture is repaired, the bolt will be inserted back through the hub and tie rod to fasten them, thus reading on inserting a bolt through the aperture of a tie rod end and through the apertures of the outer and inner spacers, and securing the bolt with a nut. Further, since the spacers have flanges that rest on the exterior surfaces of the component, the nut will contact the flanges and be disposed apart from the hub.
AAPA et al. fails to explicitly teach diameters of the inner and outer spacers each correspond to the diameter of the bored toe link aperture of the hub, and the diameters of the apertures of the outer and inner spacers are the same as the diameter of the toe link aperture. However, this would have been obvious in view of Queant.
Queant is also directed to reusing fastener holes (paras. [0001]-[0003]). Queant teaches to insert two plugs into the original fastener hole from opposite sides, wherein the plugs are held within the hole via friction or adhesive (fig. 3A, paras. [0042] & [0046]). The two plugs are configured to extend close to half way through the thickness of the body so that a space S is present between the ends of the plugs (fig. 3B, para. [0045]). Since the two plugs don’t overlap 
In this case, both AAPA et al. and Queant teach inserting two spacers in a fastener hole from opposite sides. While AAPA et al. teaches the spacers overlap each other such that one spacer has a diameter corresponding to the bored aperture diameter and the other spacer has an aperture diameter the same as the original aperture (fig. 6 of Whitworth), one of skill in the art will appreciate that the inserts can have differing structures and achieve the same goal. For example, Queant teaches that the two inserts don’t have to contact/overlap each other as they extend less than half way through the thickness of the fastener hole. It would be predictable to modify the spacers of AAPA such that they each extend slightly less than half way of the thickness of the hub because Queant teaches that such inserts can adequately be used to provide a fastener hole and snugly receive a fastener. Thus, it would be obvious to modify AAPA et al. such that the spacers each extend slightly less than half way of the thickness of the hub.
Given the above modification, since the spacers do not overlap with each other, the diameters of the two spacers will be the same and correspond to the bored aperture diameter, and the diameter of the apertures of the two spacers will be the same and the same size as the original toe link aperture.
Regarding claim 2, as detailed in the rejection to claim 1 above, the aperture is repaired because the toe link aperture has been damaged such that the toe link aperture is out of round prior to boring the toe link aperture.
Claim 3 recites removing a damaged bolt from the toe link aperture. As detailed in the rejection to claim 1 above, since the bolt has damaged the aperture, the bolt is removed in order to repair the aperture (Whitlock, figs. 5 & 6, paras. [0046]-[0050]). AAPA further teaches that the bolt is damaged as well (para. [0003]).

Response to Arguments
Applicant's arguments filed December 2, 2021 have been fully considered.  Each of applicant’s remarks is set forth, followed by examiner’s response.
Applicant argues on page 4 of the remarks that AAPA in view of Whitworth and Queant fail to teach the added limitation of the nut being disposed apart from the hub. Whitworth teaches embodiments that when combined with AAPA would teach the added limitation. For example, as detailed in the rejections above, Whitworth teaches the spacers having flanges that rest on the exterior of the component, and/or placing a cover ply over the spacers and component.

Conclusion
Applicant's amendment necessitated the new ground of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kyle Cook whose telephone number is 571-272-2281. The examiner’s fax number is 571-273-3545.  The examiner can normally be reached on Monday-Friday 9AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner's supervisor Dave Bryant (571-272-4526).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/KYLE COOK/
Examiner, Art Unit 3726

/Moshe Wilensky/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
    

    
        1 The following conventions are used in this office action. All direct quotations from claims are presented in italics. All information within parentheses and presented with claim language are from or refer to the cited prior art reference unless explicitly stated otherwise. 
        2 Hereafter all uses of the word “obvious” should be construed to mean “obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.”